Title: From Abigail Smith Adams to Harriet Welsh, 25 February 1816
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					dear Harriet
					Quincy Feb’ry 25th 1816
				
				I was very sick yesterday, and obliged to take an Emetic, to clear of a quantity of Bile, which the dr said was the occasion of my sleepless Nights. I hope he may be right; for they weaken me much. I was very much worried with it. I took it at half past three, pure delicious Indian Root and it never closed its opperation, until eleven at night. It is slow you know in its opperation. I did not expect to be able to sit up at all to day, but I slept tolerably after it ceased to opperate, and that has given me strength to write you a few lines. I really am conscience smitten, that I should call upon you for any service, knowing what a sick family you have, and how much nursing falls to your share—the rough coppy of the Letter I sent you, you may return to me—I sent it, in its primitive dress to you.I thank you for the sketch of miss Alans Life: when I am able, I will write to  him  and inclose it. and I will call for a return of it—if susan had not so much coppying to do, I would get her to do it; but she likes writing originals better than coppying—Mr TBA Adams has as usual, a very sick family, as saturday Thomas was on the Bed with an inflamitory Rheumatism—Abigail threatned with a fever, and the Baby with the Hives—to day all better, but the Baby, who is still very sick—I hear nothing from Caroline or from Williams wife—I hope too on tuesday—the Tea came safe, and every other article—I have sent the stocking to Hardwick—mrs Foster left me yesterday quite a loss to me, she is an Excellent nurse—Louisas feet swell shockingly up to her knee. she can poorly get about I have seen for a long time that she has looked unwell—and before I was sick I urged her to take some medicine, but she was so averse that I could not get her consent, now she is obliged to come to it. her Blood is poor and their is danger & fear of a dropsy. the Dr says she may  get rid of it, if she will stricktly follow his prescriptions—I hope your Mother & you will get through your fatigue without being  sick. I will not envy you, your blessed faculty of sleeping. now you want it so much, I only wish you could impart some of it to a Friend. my Love to mrs Baily who I am rejoiced to hear it getting better—
				The P. has had three of the last vol’ms through and intended to have sent them by mrs Foster yesterday, but they were forgotten—yours as everA Adams
					Should you see H Boardman ask her for Mrs Chapones works.
				
			